Citation Nr: 0611907	
Decision Date: 04/25/06    Archive Date: 05/02/06

DOCKET NO.  00-00 163	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for dysthymic disorder.

2.  Entitlement to service connection for peptic ulcer 
disease.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active service from December 1973 to 
December 1975.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 1999 rating decision by the Department 
of Veterans Affairs (VA) Regional Office in Milwaukee, 
Wisconsin.  In May 2003, the claims folder was transferred to 
the VA Regional Office (RO) in Jackson, Mississippi.  

The Board notes that the veteran presented testimony in June 
2000 during a hearing on appeal at the RO before a hearing 
officer, as well as in March 2004 during a video conference 
hearing before the undersigned Veterans Law Judge (VLJ).  
Copies of the hearing transcripts issued following the 
hearings are of record.

In July 2004 the Board remanded this matter to the RO for 
further development.  Such has been accomplished and this 
matter is now returned to the Board for further 
consideration.

The issue of service connection for peptic ulcer disease is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

There is no competent medical evidence showing that a 
dysthymic disorder is related to service or was manifested 
within one year of the veteran's discharge from active duty.  


CONCLUSION OF LAW

A dysthymic disorder was not incurred in or aggravated by 
service and a psychosis may not be presumed to have been 
incurred or aggravated in service,  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002 
& Supp. 2005), 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
The Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error for the 
reasons specified below.  See VAOPGCPREC 7-2004.

In the present case, the veteran's claim for service 
connection for dysthymic disorder was received in September 
1998.  After adjudicating this claim in July 1999, the RO 
provided initial notice of the provisions of the duty to 
assist as pertaining to entitlement to service connection in 
an August 2004 AMC letter.  In this letter, the veteran was 
told of the requirements for service connection, of the 
reasons for the denial of his claims, of his and VA's 
respective duties, and he was asked to provide information in 
his possession relevant to the claim.  The duty to assist 
letter and the supplemental statements of the cases issued in 
December 2005 and February 2006 specifically notified the 
veteran that VA would obtain all relevant evidence in the 
custody of a federal department or agency.  He was advised 
that it was his responsibility to either send medical 
treatment records from his private physician regarding 
treatment, or to provide a properly executed release so that 
VA could request the records for him.  The veteran was also 
asked to advise VA if there were any other information or 
evidence he considered relevant to this claim so that VA 
could help by getting that evidence.    

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Service 
medical records were previously obtained and associated with 
the claims folder.  Furthermore, Social Security, VA and 
private medical records were obtained and associated with the 
claims folder.  This matter was remanded by the Board for 
further development in July 2004 and additional evidence was 
obtained pursuant to this remand.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In this case, 
there is no need for an examination as the evidence obtained 
does not reflect a psychiatric disorder that began in service 
or within one year of his discharge, nor is one otherwise 
shown to be caused by service.  The Board's July 2004 remand 
specified that an examination was to be ordered only if 
evidence reflecting such had been obtained.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 
01-1917, 02-1506, 2006 WL 519755 (U. S. Vet. App. Mar. 3, 
2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the veteran was not provided with notice 
of the type of evidence necessary to establish an earlier 
effective date or an increased initial rating.  However, 
since service connection is being denied, the failure to send 
such a letter is harmless error.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. at 186-87; 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 
4 Vet. App. 384 (1993).

II.  Service Connection

Service-connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  In addition, service-connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).  In order to prevail in a claim for 
service connection there must be medical evidence of a 
current disability as established by a medical diagnosis; of 
incurrence or aggravation of a disease or injury in service, 
established by lay or medical evidence; and of a nexus 
between the in-service injury or disease and the current 
disability established by medical evidence.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000).

For veterans who had service of ninety (90) days or more 
during a war period or peacetime service after December 31, 
1946, and a psychosis is manifest to a compensable degree 
within a year of discharge, there is a rebuttable presumption 
of service origin, absent affirmative evidence to the 
contrary, even if there is no evidence thereof during 
service. 38 U.S.C.A. §§ 1101, 1112, 1113 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2005).

Direct service connection may not be granted when a 
disability was the result of the veteran's own willful 
misconduct or, for compensation claims filed after October 
31, 1990, the result of the veteran's abuse of alcohol or 
drugs.  38 C.F.R. § 3.301(a) (2005).  The Board notes that, 
in Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), reh'g 
en banc denied, 268 F.3d 1340 (2001), the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) held 
that 38 U.S.C.A. § 1110 does not preclude compensation for an 
alcohol or drug abuse disability secondary to a service-
connected disability, or use of an alcohol or drug abuse 
disability as evidence of the increased severity of a 
service-connection disability, such as PTSD.  In that case, 
however, the Federal Circuit explained that 38 U.S.C.A. § 
1110 precluded compensation for primary alcohol abuse 
disabilities and for secondary disabilities (such as 
hepatitis) that result from primary substance abuse.  Id. at 
1376.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See also, 38 C.F.R. § 3.102.  When a veteran seeks benefits 
and the evidence is in relative equipoise, the veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).

The veteran alleges entitlement to service connection for a 
psychiatric disorder.  He has alleged that he developed 
psychiatric problems in service including as secondary to 
treatment with Valium in service.  His claim was filed in 
September 1998.  

Service medical records are negative for any psychiatric 
complaints or diagnoses.  His December 1973 entrance 
examination showed no complaints of psychiatric trouble in 
the report of medical history and normal psychiatric findings 
on clinical examination.  He was noted in the service medical 
records to have intermittent periods of heavy drinking, but 
there was no diagnosis of a psychiatric disorder made.  The 
service medical records also show he was treated for 
headaches in service with aspirin (ASA) and with Darvocet, 
and Darvon, but there is no evidence that he was given Valium 
in service.  His service personnel records did reflect that 
he was disciplined three times during service, with two fines 
in April and August 1974 for fighting and interfering with 
the law and an Article 15 in March 1975 for dereliction of 
duties.  The service personnel records do not reflect that he 
was referred to any psychiatric counseling for any of these 
disciplinary problems.  His separation examination of 
November 1975 revealed normal psychiatric findings.  

There is also no evidence of a psychiatric disorder being 
manifested to a compensable degree within one year of his 
discharge.  VA treatment records from 1976 to 1988 were noted 
to be absent for any problems of a psychiatric nature.  

The first evidence of possible psychiatric complaints is not 
shown until April 1989 when he was treated at the VA for 
complaints of cocaine dependence.  He also gave a history of 
alcohol abuse for ten years, with cocaine abuse for the past 
18 months.  He was diagnosed with drug dependency, 
continuous, cocaine, with rehabilitation and alcohol abuse, 
continuous was made.  No other specific psychiatric diagnosis 
was made.  Private treatment records from between 1991 and 
1993 reflect that in February 1991, he was hospitalized for 
an intentional overdose and was diagnosed with no Axis I 
diagnosis and an Axis II diagnosis of personality disorder 
not otherwise specified.  In January 1993 he was seen for 
complaints of suicidal impulses and was diagnosed with Axis I 
diagnoses of cocaine dependence, alcohol dependence, organic 
insomnia with hallucinosis and dysphoria and an Axis II 
diagnosis of passive aggressive personality disorder, 
dependent type.  VA records from 1993 to 1994 also reflect 
treatment for alcohol and cocaine abuse.  

None of these records suggest the presence of any diagnosed 
psychiatric disorder having manifested in service or within a 
year of his discharge from service.  A March 1993 private 
psychiatric record reported complaints of hallucinations and 
paranoid thoughts for one year since he stopped drinking and 
using drugs.  He indicated that he drank excessively while in 
the service, but he did not state that he was treated for any 
psychiatric disorder in the service.  These records thus show 
nothing more than a history of alcohol abuse, dating back to 
service, a misconduct for which service connection is not 
warranted, with no evidence that the alcohol or drug abuse 
documented was a symptom of a psychiatric disorder shown in 
service or caused by service.  

VA treatment records from 1996 to 1997 reflect continued 
treatment for cocaine and alcohol problems.  Records from 
February 1997 gave a diagnosis of rule out major depression 
versus substance induced mood disorder.  Another February 
1997 treatment record revealed a history of depression given 
by the veteran since he got out of the service in 1975.  
However this record reflects the psychologist's belief that 
the veteran was not likely suffering from either depression 
or post traumatic stress disorder, and encouraged the veteran 
to continue with the 12 step program for alcohol/substance 
abusers.  This record does not suggest that the medical 
history was obtained through any means other than by the 
veteran.  

The report of a March 1999 VA psychiatric examination 
reflects that the veteran gave a history of having taken 
Valium during service to treat depression.  The examiner 
opined that this was puzzling since Valium was never regarded 
as an antidepressant.  He also admitted to using drugs and 
drank before this examination.  The examiner diagnosed the 
following Axis I diagnoses: Alcohol addiction disorder, 
cocaine addiction disorder, dysthymic disorder, and Axis II 
diagnoses of organic hallucinations, rule out malingering.  
This examination does not appear to have included a review of 
the service medical records in claims file, which shows no 
evidence of treatment for depression and no prescription of 
Valium.  The fact that this VA examination repeats the 
veteran's history of in-service treatment for depression does 
not substantiate that the depression occurred in service.  
See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (an 
opinion based on an inaccurate factual premise has no 
probative value).  

VA records from 2002 through 2004 likewise provide no 
probative evidence suggestive of a psychiatric disorder 
related to service.  The VA records from between November 
2002 and November 2003 show the veteran to continue to abuse 
alcohol and repeatedly give an Axis I diagnosis psychotic 
disorder not otherwise specified, rule out alcoholic 
hallucinosis and Axis II diagnosis of strong cluster B 
traits.  None of these records suggest that this diagnosis 
was related to service or began within one year of his 
December 1975 discharge.  

A December 2003 VA treatment record reflects that the veteran 
blamed his life problems for having been started on Valium.  
He was noted to be on a pension for dysthymia and the Axis I 
diagnosis was changed to history of dysthymia, psychosis not 
otherwise specified and alcohol abuse.  His Axis II diagnosis 
was unchanged.  This record is not probative for establishing 
service connection as there is no evidence of the veteran 
having been prescribed Valium in service.  

The VA records from 2004 reflect ongoing problems with drugs 
and alcohol.  In August 2004 he was hospitalized by 
psychiatry for complaints that included suicidal thought and 
initially was diagnosed with Axis I psychotic disorder not 
otherwise specified times major depression.  Axis II 
diagnosis was deferred.  The veteran again gave a history of 
having been depressed in the military and alleged that he was 
given Valium to help him sleep and later became addicted.  As 
with earlier records documenting this history from the 
veteran, this history is not probative given the lack of 
corroboration in the service medical records.  See Reonal, 
supra.  After further treatment, the VA records from August 
2004 reflect that the veteran was advised that his use of 
drugs was the cause of his depression and not vice versa.  
His Axis I diagnosis was changed to alcohol/cocaine 
dependence, rule out mood induced mood disorder.  A September 
2004 record revealed him to state that he was sober, but 
depression was still a problem and he also endorsed 
hallucinations.  The Axis I diagnosis was again changed to 
depression with history of psychotic features.  These records 
from 2004 fail to establish entitlement to service connection 
for any psychiatric disorder.  As with the earlier records, 
these records reflect that the veteran's psychiatric problems 
appear to be caused by substance abuse and alcohol problems, 
which are not subject to service connection.  38 C.F.R. § 
3.301(a).

The veteran is noted to have testified at his June 2000 RO 
and March 2004 video conference hearing that he was treated 
in service with Valium for headache pain and alleged that 
this treatment with Valium was the beginning of his 
psychiatric problems.  He indicated that this treatment 
occurred in Bremerhaven, Germany.  There is no evidence that 
corroborates the veteran's testimony as the service medical 
records in the claims file show no such treatment with 
Valium.  An attempt to obtain additional service medical 
records from Bremerhaven, Germany and Landstuhl, Germany 
revealed negative results from the National Personnel Records 
Center in December 2005.  

Accordingly, for the reasons stated above, the Board finds 
that entitlement to service connection for a dysthymic 
disorder is not warranted, and there is no doubt to be 
resolved, as the bulk of the evidence is unfavorable in this 
case.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for dysthymic disorder is denied.


REMAND

The veteran claims entitlement to service connection for 
peptic ulcer disease.  His service medical records reflect 
treatment for gastrointestinal problems and his post service 
records, including the most recently obtained VA records from 
2004, reflect ongoing gastrointestinal problems.  

Unfortunately the Board finds that another remand is 
necessary in this case. A review of the evidence in this case 
reveals that the AMC has not complied with the directives 
from the Board's July 2004 remand.  See Stegall v. West, 11 
Vet. App. 268 (1998) (where the remand orders of the Board 
are not complied with, the Board commits error as a matter of 
law when it fails to ensure compliance, and further remand 
will be mandated).

The Board notes that some partial development was completed.  
This includes obtaining VA treatment records from 2003 and 
2004, as well as an attempt made to obtain additional service 
medical records from Bremerhaven and Landstuhl, Germany from 
1975.  The National Personnel Records Center's response was 
that there were no additional service medical records from 
these German locations.  

However, other development requested by the Board in July 
2004 has yet to be completed.  See Stegall v. West, supra.  
The Board's remand specifically ordered the RO to conduct an 
examination to ascertain the etiology of the veteran's 
claimed peptic ulcer disease.  Rather than schedule the 
examination, the RO continued to deny the claim.  

Thus, the Board finds that a remand of this case is necessary 
in order to fully comply with the mandate of the Court.  See 
Stegall v. West, supra.

Further, during the pendency of this appeal, the Court issued 
a decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, Nos. 01-1917, 02-1506, 2006 WL 519755 (U. S. Vet. 
App. Mar. 3, 2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was not 
provided with notice of the type of evidence necessary to 
establish an initial disability rating or effective date.

The Board deeply regrets the further delay in considering the 
veteran's claim, but, nevertheless, believes that, in the 
interest of due process and fairness, this action is 
warranted prior to consideration of the claim on appeal.

Thus, due process further demands that this case be REMANDED 
to the RO for the following action:

1.  The VA must review the entire file 
and ensure for the remaining issue on 
appeal that all notification and 
development necessary to comply with 38 
U.S.C.A. §§ 5103(a) and 5103A (West 2002 
& Supp. 2005) and 38 C.F.R. § 3.159 
(2005)), as well as VAOPGCPREC 7-2004, is 
fully satisfied.  In particular, VA must 
send the veteran a corrective notice, 
that includes: (1) an explanation as to 
the information or evidence needed to 
establish a disability rating and an 
effective date, if service connection is 
granted, as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917, 02-1506, 2006 WL 519755 (U. S. Vet. 
App. Mar. 3, 2006), and (2) requests or 
tells the veteran to provide any evidence 
in his possession that pertains to his 
claim.  The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issue 
on appeal.  

2.  Following the development described 
above, the RO should also make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA examination, conducted by 
an appropriate specialist, to evaluate 
the nature, severity, and etiology of the 
claimed peptic ulcer disease.  If no such 
disorder is found by the examiner, the 
examiner should so indicate.  The RO must 
make the claims file available to the 
examiner.  The pertinent evidence in the 
claims folder must be thoroughly reviewed 
by the examiner in connection with the 
examination.  The examiner should 
indicate in the examination report that 
the claims file was reviewed.  All 
necessary tests and studies should be 
conducted.  The examiner should review 
all of the veteran's medical records and 
history, including the June 1976 
notations variously diagnosing the 
veteran with gastritis with superficial 
erosion and possible gastric ulcer.  
Following an examination of the veteran 
and a review of his medical records and 
history, the VA specialist should render 
an opinion as to whether it is at least 
as likely as not that the currently 
claimed peptic ulcer disease became 
manifest during active service or to a 
compensable degree within a one year 
period of his discharge from active 
service, or is otherwise related to his 
active service.  Additionally, the VA 
specialist should render an opinion as to 
whether it is at least as likely as not 
that the currently claimed peptic ulcer 
disease became manifest more than one 
year after the veteran's discharge from 
service, and/or is related to any post-
service event(s), injuries or diseases.  
If the etiology of the claimed peptic 
ulcer disease is attributed to multiple 
factors/events, the examiner should 
specify which symptoms/diagnoses are 
related to which factors/events.  It is 
requested that the VA specialist 
reconcile any contradictory evidence 
regarding the etiology of the claimed 
disorder.  All pertinent clinical 
findings and the complete rationale for 
all opinions expressed should be set 
forth in a written report.

3.  After completion of the above, the RO 
should adjudicate the veteran's service-
connection claim to include on a direct 
and presumptive basis.  If any 
determination remains unfavorable to the 
appellant, he and his representative 
should be provided with a supplemental 
statement of the case that fully sets 
forth the controlling law and regulations 
pertinent to the issue on appeal and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, the veteran is advised that 
failure to cooperate by reporting for examination may result 
in the denial of his claim.  38 C.F.R. § 3.655 (2005).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


